EXHIBIT 10.20

Lender’s Loan No. 10057878

GUARANTY AGREEMENT

THIS GUARANTY AGREEMENT (this “Guaranty”) is made effective as of January 6,
2012, by TNP STRATEGIC RETAIL TRUST, INC., a Maryland corporation, whose address
is 1900 Main Street, Suite 700, Irvine, California 92614 (“Guarantor”) in favor
of KEYBANK NATIONAL ASSOCIATION, a national banking association, having a place
of business at 11501 Outlook, Suite 300, Overland Park, Kansas 66211, its
successors and assigns (“Lender”).

Recitals

The following recitals are a material part of this instrument:

A. Lender is making a loan in the principal sum of $33,200,000.00 (the “Loan”)
to TNP SRT PORTFOLIO I, LLC, a Delaware limited liability company, (“Borrower”),
on or about the date of this Guaranty. Guarantor has a significant financial
interest in Lender’s making of the Loan to Borrower, and will realize
significant financial benefit from the Loan. The Loan is evidenced by a Loan
Agreement of even date herewith between Borrower and Lender (the “Loan
Agreement”) and a Promissory Note (the “Note”) of even date herewith in the
principal amount of the Loan from Borrower to Lender and is secured in part by
one or more mortgages/deeds of trust, assignments of leases and rents and
security agreements, dated as of the date hereof (as the same may hereafter be
amended, restated, replaced, supplemented, renewed, extended or otherwise
modified from time to time, individually and collectively, the “Security
Instrument”) encumbering Borrower’s interest in certain properties known as
Topaz Marketplace in Hesperia, California, East Plaza in Bismarck, North Dakota,
Northgate Plaza in Tucson, Arizona, and Moreno Marketplace in Moreno Valley,
California (the real estate, together with all improvements thereon and personal
property associated therewith, is hereinafter collectively called the
“Property”). The Loan Agreement, Note, Security Instrument, and all other
documents and instruments existing now or after the date hereof that evidence,
secure or otherwise relate to the Loan, including this Guaranty, any assignments
of leases and rents, other assignments, security agreements, financing
statements, other guaranties, indemnity agreements (including environmental
indemnity agreements), letters of credit, or escrow/holdback or similar
agreements or arrangements, together with all amendments, modifications,
substitutions or replacements thereof, are sometimes herein collectively
referred to as the “Loan Documents” or individually as a “Loan Document.” The
Loan Documents are hereby incorporated by this reference as if fully set forth
in this Guaranty.

B. Lender has required that Guarantor guaranty to Lender the payment of the
Liabilities (as such term is defined in Section 2.1 hereof).

C. Lender is unwilling to make the Loan to Borrower absent this Guaranty.



--------------------------------------------------------------------------------

Agreement

In consideration of Lender’s agreement to make the Loan to Borrower and other
good and valuable consideration, the receipt and legal sufficiency of which is
hereby acknowledged, Guarantor hereby states and agrees as follows:

1. Request to Make Loan. Guarantor hereby requests that Lender make the Loan to
Borrower and that Lender extend credit and give financial accommodations to
Borrower, as Borrower may desire and as Lender may grant, from time to time,
whether to the Borrower alone or to the Borrower and others, and specifically to
make the Loan described in the Loan Documents.

2. Guaranty of Liabilities.

2.1 Guarantor hereby absolutely and unconditionally guarantees full and punctual
payment and performance when due of the following (collectively, the
“Liabilities”):

(a) all amounts that shall become due and owing to Lender at any time by virtue
of or arising out of any of the acts, omissions, circumstances or conditions
included in any of the Nonrecourse Carve-Outs (as hereinafter defined),
including all renewals or extensions of any amount owing or obligation under the
Nonrecourse Carve-Outs, all liability under the Nonrecourse Carve-Outs whether
arising under the original Loan or any extension, modification, future advance,
increase, amendment or modification thereof, interest due on amounts owing under
the Nonrecourse Carve-Outs at the Default Rate specified in the Note, all
expenses, including attorneys’ fees, incurred by Lender in connection with the
enforcement of any of Lender’s rights under this Guaranty and all Administration
and Enforcement Expenses (as hereinafter defined), to the extent the same relate
to amounts or obligations owing under the Nonrecourse Carve-Outs (the foregoing
are sometimes hereinafter collectively referred to as the “Nonrecourse Carve-Out
Liabilities”). As used herein, the term “Nonrecourse Carve Outs” means any loss,
damage, cost, expense or liability incurred by Lender (including attorneys’ fees
and expenses and other collection and litigation expenses) arising out of or in
connection with any of the following:

(i) fraud or willful misrepresentation by Borrower or any of its affiliates, or
Guarantor or any agent, employee or other person with actual or apparent
authority to make statements or representations on behalf of Borrower, any
affiliate of Borrower or Guarantor in connection with the Loan (“apparent
authority” meaning such authority as the principal knowingly or negligently
permits the agent to assume, or which he holds the agent out as possessing);

(ii) the gross negligence or willful misconduct of Borrower or Guarantor, or any
affiliate, agent, or employee of the foregoing;

(iii) material physical waste of the Property (or any portion thereof);

(iv) the removal or disposal of any portion of the Property in violation of the
terms of the Loan Documents;

 

2



--------------------------------------------------------------------------------

(v) the misapplication, misappropriation, or conversion by Borrower, any of its
affiliates, or Guarantor of (A) any Insurance Proceeds (as defined in the Loan
Agreement) paid by reason of any loss, damage or destruction to the Property (or
any portion thereof), (B) any Awards (as defined in the Loan Agreement) received
in connection with a Condemnation (as defined in the Loan Agreement) of all or a
portion of the Property, (C) any Rents (as defined in the Loan Agreement) or
other Property income or collateral proceeds, or (D) any Rents paid more than
one month in advance (including, but not limited to, security deposits);

(vi) following the occurrence of an Event of Default (as defined in the Loan
Agreement), the failure to either apply rents or other Property income, whether
collected before or after such Event of Default, to the ordinary, customary, and
necessary expenses of operating the Property or, upon demand, to deliver such
rents or other Property income to Lender;

(vii) failure to maintain insurance or to pay taxes and assessments, or to pay
charges for labor or materials or other charges or judgments that can create
Liens (as defined in the Loan Agreement) on any portion of the Property (unless
Lender is escrowing funds therefor and fails to make such payments or has taken
possession of the Property following an Event of Default, has received all Rents
from the Property applicable to the period for which such insurance, taxes or
other items are due, and thereafter fails to make such payments);

(viii) any security deposits, advance deposits or any other deposits collected
with respect to the Property (or any portion thereof) which are not delivered to
Lender upon a foreclosure of the Property (or any portion thereof) or action in
lieu thereof, except to the extent any such security deposits were applied in
accordance with the terms and conditions of any of the Leases prior to the
occurrence of the Event of Default that gave rise to such foreclosure or action
in lieu thereof;

(ix) the breach of the representation by Borrower that on the Closing Date (as
defined in the Loan Agreement), the Property and all Improvements (as defined in
the Loan Agreement) at the Property were in material compliance with applicable
laws; or

(x) any failure by Borrower to comply with any of the representations,
warranties, or covenants set forth in Sections 4.1.37 or 5.1.19 of the Loan
Agreement.

(b) (i) all payments due under the Note, including the repayment of all
additional advances of any kind that may be made by Lender to Borrower, whether
at stated maturity, by acceleration or otherwise, (ii) any and all renewals or
extensions of any such item of indebtedness or obligation or any part thereof;
(iii) all obligations and indebtedness of any kind or nature arising under any
of the Loan Documents; (iv) any future advances that may be made by Lender
related to the Loan or the Property, whether

 

3



--------------------------------------------------------------------------------

made to protect the security or otherwise, and whether or not evidenced by
additional promissory notes or other evidences of indebtedness; (v) all interest
due on all of the same; (vi) all expenses, including attorney’s fees, incurred
by Lender in connection with the enforcement of Lender’s rights under this
Guaranty and all Administration and Enforcement Expenses. PROVIDED HOWEVER,
notwithstanding anything herein to the contrary, Lender shall not demand payment
or commence any action to enforce Guarantor’s liability under this
Section 2.1(b) (but in no event shall this provision apply to, or limit,
restrict, or prohibit any demand by Lender or action to enforce Guarantor’s
liability under Section 2.1(a) hereof, notwithstanding that obligations under
said Section 2.1(a) may be included in obligations under this Section 2.1(b))
unless and until (A) Borrower fails to obtain Lender’s prior written consent to
any Transfer as required by the Loan Agreement or the Security Instrument;
(B) Borrower fails to obtain Lender’s prior written consent to any Indebtedness
(as defined in the Loan Agreement) or voluntary Lien encumbering the Property
(or any portion thereof); (C) Borrower shall at any time hereafter make an
assignment for the benefit of its creditors; (D) Borrower fails to permit
on-site inspections of any Individual Property, fails to maintain its status as
a Special Purpose Entity (as defined in the Loan Agreement) or comply with any
representation, warranty or covenant set forth in Section 4.1.30 of the Loan
Agreement or fails to appoint a new property manager upon the request of Lender
as permitted under the Loan Agreement, each as required by, and in accordance
with, the terms and provisions of the Loan Agreement or the Security Instrument;
(E) Borrower admits, in writing or in any legal proceeding, its insolvency or
inability to pay its debts as they become due; (F) Borrower fails to make the
first full monthly payment of principal and interest on or before the first
Payment Date (as defined in the Note); (G) Borrower files, consents to, or
acquiesces in a petition for bankruptcy, insolvency, dissolution or liquidation
under the Bankruptcy Code or any other Federal or State bankruptcy or insolvency
law, or there is a filing of an involuntary petition against Borrower under the
Bankruptcy Code or any other Federal or state bankruptcy or insolvency law in
which Borrower or Guarantor colludes with, or otherwise assists any party in
connection with such filing, or solicits or causes to be solicited petitioning
creditors for any involuntary petition against Borrower from any party; or
(H) the Property or any part thereof shall at any time hereafter become property
of the estate or an asset in (1) a voluntary bankruptcy, insolvency,
receivership, liquidation, winding up, or other similar type of proceeding, or
(2) an involuntary bankruptcy or insolvency proceeding (other than one filed by
Lender) that is not dismissed within sixty (60) days of filing.

2.2 Upon the request of Lender, Guarantor shall immediately pay or perform the
Liabilities when they or any of them become due or are to be paid or performed
under the term of any of the Loan Documents. Any amounts received by Lender from
any sources and applied by Lender towards the payment of the Liabilities shall
be applied in such order of application as Lender may from time to time elect.
All Liabilities shall conclusively be presumed to have been created, extended,
contracted, or incurred by Lender in reliance upon this Guaranty and all
dealings between Borrower and Lender shall likewise be presumed to be in
reliance upon this Guaranty.

2.3 For the purpose of this Guaranty, “Administration and Enforcement Expenses”
shall mean all fees and expenses incurred at any time or from time to time by
Lender,

 

4



--------------------------------------------------------------------------------

including legal (whether for the purpose of advice, negotiation, documentation,
defense, enforcement or otherwise), accounting, financial advisory, auditing,
rating agency, appraisal, valuation, title or title insurance, engineering,
environmental, collection agency, or other expert or consulting or similar
services, in connection with: (a) the origination of the Loan, including the
negotiation and preparation of the Loan Documents and any amendments or
modifications of the Loan or the Loan Documents, whether or not consummated;
(b) the administration, servicing or enforcement of the Loan or the Loan
Documents, including any request for interpretation or modification of the Loan
Documents or any matter related to the Loan or the servicing thereof (which
shall include the consideration of any requests for consents, waivers,
modifications, approvals, lease reviews or similar matters and any proposed
transfer of the Property or any interest therein), (c) any litigation, contest,
dispute, suit, arbitration, mediation, proceeding or action (whether instituted
by or against Lender, including actions brought by or on behalf of Borrower or
Borrower’s bankruptcy estate or any indemnitor or guarantor of the Loan or any
other person) in any way relating to the Loan or the Loan Documents including in
connection with any bankruptcy, reorganization, insolvency, or receivership
proceeding; (d) any attempt to enforce any rights of Lender against Borrower or
any other person that may be obligated to Lender by virtue of any Loan Document
or otherwise whether or not litigation is commenced in pursuance of such rights;
and (e) protection, enforcement against, or liquidation of the Property or any
other collateral for the Loan, including any attempt to inspect, verify,
preserve, restore, collect, sell, liquidate or otherwise dispose of or realize
upon the Loan, the Property or any other collateral for the Loan. Provided no
Event of Default has occurred, fees and expenses related solely to origination
and administration of the Loan shall be limited to reasonable fees and expenses,
but charges of rating agencies, governmental entities or other third parties
that are outside of the control of Lender shall not be subject to the
reasonableness standard.

3. Additional Advances, Renewals, Extensions and Releases. Guarantor hereby
agrees and consents that, without notice to or further consent by Guarantor,
Lender may make additional advances with respect to the Loan or the Property,
and the obligations of Borrower or any other party in connection with the Loan
may be renewed, extended, modified, accelerated or released by Lender as Lender
may deem advisable, and any collateral the Lender may hold or in which the
Lender may have an interest may be exchanged, sold, released or surrendered by
it, as it may deem advisable, without impairing or affecting the obligations of
Guarantor hereunder in any way whatsoever.

4. Waivers.

4.1 Guarantor hereby waives each of the following: (a) any and all notice of the
acceptance of this Guaranty or of the creation, renewal or accrual of any
Liabilities or the Debt (as defined in the Loan Agreement), present or future
(including any additional advances made by Lender under the Loan Documents);
(b) the reliance of Lender upon this Guaranty; (c) notice of the existence or
creation of any Loan Document or of any of the Liabilities or the Debt;
(d) protest, presentment, demand for payment, notice of default or nonpayment,
notice of dishonor to or upon Guarantor, Borrower or any other party liable for
any of the Liabilities or the Debt; (e) any and all other notices or formalities
to which Guarantor may otherwise be entitled, including notice of Lender’s
granting the Borrower any indulgences or extensions of time on the payment of
any Liabilities or the Debt; and (f) promptness in making any claim or demand
hereunder.

 

5



--------------------------------------------------------------------------------

4.2 No delay or failure on the part of Lender in the exercise of any right or
remedy against either Borrower or Guarantor shall operate as a waiver thereof,
and no single or partial exercise by Lender of any right or remedy herein shall
preclude other or further exercise thereof or of any other right or remedy
whether contained herein or in the Note or any of the other Loan Documents. No
action of Lender permitted hereunder shall in any way impair or affect this
Guaranty.

4.3 Guarantor acknowledges and agrees that Guarantor shall be and remain
absolutely and unconditionally liable for the full amount of all Liabilities
notwithstanding any of the following, and Guarantor waives any defense or
counterclaims to which Guarantor may be entitled, based upon any of the
following, in any proceeding (without prejudice to assert the same in a separate
cause of action at a later time):

(a) Any or all of the Liabilities being or hereafter becoming invalid or
otherwise unenforceable for any reason whatsoever or being or hereafter becoming
released or discharged, in whole or in part, whether pursuant to a proceeding
under any bankruptcy or insolvency laws or otherwise; or

(b) Lender failing or delaying to properly perfect or continue the perfection of
any security interest or lien on any property which secures any of the
Liabilities, or to protect the property covered by such security interest or
enforce its rights respecting such property or security interest; or

(c) Lender failing to give notice of any disposition of any property serving as
collateral for any Liabilities or failing to dispose of such collateral in a
commercially reasonable manner; or

(d) Any other circumstance that might otherwise constitute a defense other than
payment in full of the Liabilities.

5. Guaranty of Payment. Guarantor agrees that Guarantor’s liability hereunder is
primary, absolute and unconditional without regard to the liability of any other
party. This Guaranty shall be construed as an absolute, irrevocable and
unconditional guaranty of payment and performance (and not a guaranty of
collection), without regard to the validity, regularity or enforceability of any
of the Liabilities.

6. Guaranty Effective Regardless of Collateral. This Guaranty is made and shall
continue as to any and all Liabilities without regard to any liens or security
interests in any collateral, the validity, effectiveness or enforceability of
such liens or security interests, or the existence or validity of any other
guaranties or rights of Lender against any other obligors. Any and all such
collateral, security, guaranties and rights against other obligors, if any, may
from time to time without notice to or consent of Guarantor, be granted, sold,
released, surrendered, exchanged, settled, compromised, waived, subordinated or
modified, with or without consideration, on such terms or conditions as may be
acceptable to Lender, without in any manner affecting or impairing the
liabilities of Guarantor. Without limiting the generality of the foregoing, it
is acknowledged that Guarantor’s liability hereunder shall survive any
foreclosure proceeding, any foreclosure sale, any delivery of a deed in lieu of
foreclosure, and any release of record of the Security Instrument.

 

6



--------------------------------------------------------------------------------

7. Additional Credit. Credit or financial accommodation may be granted or
continued from time to time by Lender to Borrower regardless of Borrower’s
financial or other condition at the time of any such grant or continuation,
without notice to or the consent of Guarantor and without affecting Guarantor’s
obligations hereunder. Lender shall have no obligation to disclose or discuss
with Guarantor its assessment of the financial condition of Borrower.

8. Rescission of Payments. If at any time payment of any of the Liabilities or
any part thereof is rescinded or must otherwise be restored or returned by
Lender upon the insolvency, bankruptcy or reorganization of Borrower or under
any other circumstances whatsoever, this Guaranty shall, upon such rescission,
restoration or return, continue to be effective or shall (if previously
terminated) be reinstated, as the case may be, as if such payment had not been
made.

9. Additional Waivers. So long as any portion of the Liabilities or Debt remains
unpaid or any portion of the Liabilities or Debt (or any security therefor) that
has been paid to Lender remains subject to invalidation, reversal or avoidance
as a preference, fraudulent transfer or for any other reason whatsoever (whether
under bankruptcy or non-bankruptcy law) to being set aside or required to be
repaid to Borrower as a debtor in possession or to any trustee in bankruptcy,
Guarantor irrevocably waives (a) any rights which it may acquire against
Borrower by way of subrogation under this Guaranty or by virtue of any payment
made hereunder (whether contractual, under the Bankruptcy Code or similar state
or federal statute, under common law, or otherwise), (b) all contractual, common
law, statutory or other rights of reimbursement, contribution, exoneration or
indemnity (or any similar right) from or against Borrower that may have arisen
in connection with this Guaranty, (c) any right to participate in any way in the
Loan Documents or in the right, title and interest in any collateral securing
the payment of Borrower’s obligations to Lender, and (d) all rights, remedies
and claims relating to any of the foregoing. If any amount is paid to Guarantor
on account of subrogation rights or otherwise, such amount shall be held in
trust for its benefit and shall forthwith be paid to Lender to be applied to the
Debt, whether matured or unmatured, in such order as Lender shall determine.

10. Independent Obligations. The obligations of Guarantor are independent of the
obligations of Borrower, and a separate action or actions for payment, damages
or performance may be brought and prosecuted against Guarantor, whether or not
an action is brought against Borrower or the security for Borrower’s
obligations, and whether or not Borrower is joined in any such action or
actions. Guarantor expressly waives any requirement that Lender institute suit
against Borrower or any other persons, or exercise or exhaust its remedies or
rights against Borrower or against any other person, other guarantor, or other
collateral securing all or any part of the Liabilities, prior to enforcing any
rights Lender has under this Guaranty or otherwise. Lender may pursue all or any
such remedies at one or more different times without in any way impairing its
rights or remedies hereunder. Guarantor hereby further waives the benefit of any
statute of limitations affecting its liability hereunder or the enforcement
hereof. If there shall be more than one guarantor with respect to any of the
Liabilities, then the obligations of each such guarantor shall be joint and
several.

 

7



--------------------------------------------------------------------------------

11. Subordination of Indebtedness of Borrower to Guarantor. Any indebtedness of
Borrower to Guarantor now or hereafter existing is hereby subordinated to the
prior payment in full of the Liabilities. Guarantor agrees that following the
occurrence and during the continuance of an Event of Default, until the
Liabilities and Debt have been paid in full, Guarantor will not seek, accept or
retain for Guarantor’s own account, any payment (whether for principal,
interest, or otherwise) from Borrower for or on account of such subordinated
debt. Following the occurrence and during the continuance of an Event of
Default, any payments to Guarantor on account of such subordinated debt shall be
collected and received by Guarantor in trust for Lender and shall be paid over
to Lender on account of the Liabilities or Debt, as Lender determines in its
discretion, without impairing or releasing the obligations of Guarantor
hereunder. Guarantor hereby unconditionally and irrevocably agrees that
(a) Guarantor will not at any time while the Liabilities remain unpaid, assert
against Borrower (or Borrower’s estate in the event that Borrower becomes the
subject of any case or proceeding under any federal or state bankruptcy or
insolvency laws) any right or claim to indemnification, reimbursement,
contribution or payment for or with respect to any and all amounts Guarantor may
pay or be obligated to pay Lender, including the Liabilities, and any and all
obligations which Guarantor may perform, satisfy or discharge, under or with
respect to the Guaranty, and (b) Guarantor subordinates to the Debt all such
rights and claims to indemnification, reimbursement, contribution or payment
that Guarantor may have now or at any time against Borrower (or Borrower’s
estate in the event that Borrower becomes the subject of any case or proceeding
under any federal or state bankruptcy or insolvency laws).

12. Claims in Bankruptcy. Guarantor shall file all claims against Borrower in
any bankruptcy or other proceeding in which the filing of claims is required by
law upon any indebtedness of Borrower to Guarantor and will assign to Lender all
right of Guarantor thereunder. Guarantor hereby irrevocably appoints Lender its
attorney-in-fact, which appointment is coupled with an interest, to file any
such claim that Guarantor may fail to file, in the name of Guarantor or, in
Lender’s discretion, to assign the claim and to cause proof of claim to be filed
in the name of Lender’s nominee. In all such cases, whether in administration,
bankruptcy or otherwise, the person or persons authorized to pay such claim
shall pay to Lender the full amount thereof and, to the full extent necessary
for that purpose, Guarantor hereby assigns to Lender all of Guarantor’s rights
to any such payments or distributions to which Guarantor would otherwise be
entitled.

13. Guarantor’s Representations and Warranties. Guarantor represents, warrants
and covenants to and with Lender that:

13.1 There is no action or proceeding pending or to the knowledge of Guarantor,
threatened against Guarantor before any court or administrative agency which
might result in any material adverse change in the business or financial
condition of Guarantor or in the property of Guarantor;

 

8



--------------------------------------------------------------------------------

13.2 Guarantor has filed all Federal and State income tax returns which
Guarantor has been required to file, and has paid all taxes as shown on said
returns and on all assessments received by Guarantor to the extent that such
taxes have become due;

13.3 Neither the execution nor delivery of this Guaranty nor fulfillment of nor
compliance with the terms and provisions hereof will conflict with, or result in
a breach of the terms, conditions or provisions of, or constitute a default
under, or result in the creation of any lien, charge or encumbrance upon any
property or assets of Guarantor under any agreement or instrument to which
Guarantor is now a party or by which Guarantor may be bound;

13.4 This Guaranty is a valid and legally binding agreement of Guarantor and is
enforceable against Guarantor in accordance with its terms;

13.5 Guarantor has either (i) examined the Loan Documents or (ii) has had an
opportunity to examine the Loan Documents and has waived the right to examine
them; and

13.6 Guarantor has the full power, authority, and legal right to execute and
deliver this Guaranty. If Guarantor is not an individual, (i) Guarantor is duly
organized, validly existing and in good standing under the laws of the state of
its formation, and (ii) the execution, delivery and performance of this Guaranty
by Guarantor has been duly and validly authorized and the person(s) signing this
Guaranty on Guarantor’s behalf has been validly authorized and directed to sign
this Guaranty.

14. Notice of Litigation. Guarantor shall promptly give Lender notice of all
litigation or proceedings before any court or Governmental Authority affecting
Guarantor or its property, except litigation or proceedings which, if adversely
determined, would not have a material adverse effect on the financial condition
or operations of Guarantor or its ability to perform any of its obligations
hereunder.

15. Access to Records. Guarantor shall give Lender and its representatives
access to, and permit Lender and such representatives to examine, copy or make
extracts from, any and all books, records and documents in the possession of
Guarantor relating to the performance of Guarantor’s obligations hereunder and
under any of the Loan Documents, all at such times and as often as Lender may
reasonably request. If Guarantor is not an individual, Guarantor shall
continuously maintain its existence and shall not dissolve or permit its
dissolution.

16. Assignment by Lender. In connection with any sale, assignment or transfer of
the Loan, Lender may sell, assign or transfer this Guaranty and all or any of
its rights, privileges, interests and remedies hereunder to any other person or
entity whatsoever without notice to or consent by Guarantor, and in such event
the assignee shall be entitled to the benefits of this Guaranty and to exercise
all rights, interests and remedies as fully as Lender.

17. Termination. This Guaranty shall terminate only when all of the Liabilities
and the Debt have been paid in full, including all interest thereon, late
charges and other charges and fees included within the Liabilities and the Debt.
When the conditions described above have been fully met, Lender will, upon
request, furnish to Guarantor a written cancellation of this Guaranty.

 

9



--------------------------------------------------------------------------------

18. Notices. All notices, consents, approvals and requests required or permitted
hereunder shall be given in writing and shall be effective for all purposes if
hand delivered or sent by (a) certified or registered United States mail,
postage prepaid, return receipt requested or (b) expedited prepaid delivery
service, either commercial or United States Postal Service, with proof of
attempted delivery, or (c) by telecopier (with answer back acknowledged),
addressed as follows (or at such other address and Person as shall be designated
from time to time by any party hereto, as the case may be, in a written notice
to the other parties hereto in the manner provided for in this Section):

 

If to Lender:    KeyBank National Association    11501 Outlook, Suite 300   
Overland Park, Kansas 66211    Facsimile No.: 877-379-1625    Attention: Loan
Servicing with a copy to:       Daniel Flanigan, Esq.    Polsinelli Shughart PC
   700 W. 47th Street, Suite 1000    Kansas City, Missouri 64112    Facsimile
No.: (816) 753-1536 If to Guarantor:    TNP STRATEGIC RETAIL TRUST, INC.    c/o
Thompson National Properties, LLC    1900 Main Street, Suite 700    Irvine,
California 92614    Attention: Christopher Lal    Facsimile No.: (949) 252-0212
With a copy to:    Kaplan Voekler Cunningham & Frank PLC    7 East 2nd Street   
Richmond, Virginia 23218-2470    Attention: Thomas Voekler    Facsimile No.:
(804) 525-1794

A notice shall be deemed to have been given: in the case of hand delivery, at
the time of delivery; in the case of registered or certified mail, when
delivered or the first attempted delivery on a Business Day (as defined in the
Loan Agreement); or in the case of expedited prepaid delivery, upon the first
attempted delivery on a Business Day; or in the case of telecopy, upon sender’s
receipt of a machine-generated confirmation of successful transmission after
advice by telephone to recipient that a telecopy notice is forthcoming.

19. Waiver of Jury Trial. TO THE EXTENT NOW OR HEREAFTER PERMITTED BY APPLICABLE
LAW, GUARANTOR AND LENDER EACH HEREBY AGREE NOT TO ELECT A TRIAL BY JURY OF ANY
ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVE ANY RIGHT TO TRIAL BY JURY FULLY TO
THE EXTENT

 

10



--------------------------------------------------------------------------------

THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THIS GUARANTY,
THE NOTE, THE SECURITY INSTRUMENT OR THE OTHER LOAN DOCUMENTS, OR ANY CLAIM,
COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION THEREWITH. THIS WAIVER OF
RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY GUARANTOR AND
LENDER, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE
AS TO WHICH RIGHT TO TRIAL BY JURY WOULD OTHERWISE ACCRUE. GUARANTOR AND LENDER
EACH ARE HEREBY AUTHORIZED TO FILE A COPY OF THIS SECTION IN ANY PROCEEDING AS
CONCLUSIVE EVIDENCE OF THIS WAIVER BY EACH OTHER.

20. Miscellaneous. This Guaranty shall be a continuing guaranty. This Guaranty
shall bind the heirs, successors and assigns of Guarantor (except that Guarantor
may not assign his, her, or its liabilities under this Guaranty without the
prior written consent of Lender, which consent Lender may in its discretion
withhold), and shall inure to the benefit of Lender, its successors, transferees
and assigns. Each provision of this Guaranty shall be interpreted in such manner
as to be effective and valid under applicable law. Neither this Guaranty nor any
of the terms hereof, including the provisions of this Section, may be
terminated, amended, supplemented, waived or modified orally, but only by an
instrument in writing executed by the party against which enforcement of the
termination, amendment, supplement, waiver or modification is sought, and the
parties hereby: (a) expressly agree that it shall not be reasonable for any of
them to rely on any alleged, non-written amendment to this Guaranty;
(b) irrevocably waive any and all right to enforce any alleged, non-written
amendment to this Guaranty; and (c) expressly agree that it shall be beyond the
scope of authority (apparent or otherwise) for any of their respective agents to
agree to any non-written modification of this Guaranty. This Guaranty may be
executed in several counterparts, each of which counterpart shall be deemed an
original instrument and all of which together shall constitute a single
Guaranty. The failure of any party hereto to execute this Guaranty, or any
counterpart hereof, shall not relieve the other signatories from their
obligations hereunder. As used in this Guaranty, (i) the terms “include,”
“including” and similar terms shall be construed as if followed by the phrase
“without being limited to,” (ii) any pronoun used herein shall be deemed to
cover all genders, and words importing the singular number shall mean and
include the plural number, and vice versa, (iii) all captions to the Sections
hereof are used for convenience and reference only and in no way define, limit
or describe the scope or intent of, or in any way affect, this Guaranty, (iv) no
inference in favor of, or against, Lender or Guarantor shall be drawn from the
fact that such party has drafted any portion hereof or any other Loan Document,
(v) the term “Borrower” shall mean individually and collectively, jointly and
severally, each Borrower (if more than one) and shall include the successors
(including any subsequent owner or owners of the Property or any part thereof or
any interest therein and Borrower in its capacity as debtor-in-possession after
the commencement of any bankruptcy proceeding), assigns, heirs, personal
representatives, executors and administrators of Borrower, (vi) the term “or”
has, except where otherwise indicated, the inclusive meaning represented by the
phrase “and/or,” (vii) the words “hereof,” “herein,” “hereby,” “hereunder,” and
similar terms in this Guaranty refer to this Guaranty as a whole and not to any
particular provision or section of this Guaranty, (viii) an Event of Default
shall “continue” or be “continuing” until such Event of Default has been waived
in writing by Lender, and (ix) references herein to “the Property or any portion
thereof” and words of similar import shall be deemed to refer, as applicable, to
any portion of the Property taken as a whole (including

 

11



--------------------------------------------------------------------------------

any Individual Property) and any portion of any Individual Property. Any
capitalized term used herein that is defined in any other Loan Document and not
otherwise defined herein shall have the same meaning when used in this Guaranty.
Wherever Lender’s judgment, consent, approval or discretion is required under
this Guaranty or Lender shall have an option, election, or right of
determination or any other power to decide any matter relating to the terms of
this Guaranty, including any right to determine that something is satisfactory
or not (“Decision Power”), such Decision Power shall be exercised in the sole
and absolute discretion of Lender except as may be otherwise expressly and
specifically provided herein. Such Decision Power and each other power granted
to Lender upon this Guaranty or any other Loan Document may be exercised by
Lender or by any authorized agent of Lender (including any servicer and/or
attorney-in-fact), and Guarantor hereby expressly agrees to recognize the
exercise of such Decision Power by such authorized agent. If any provision of
this Guaranty is held invalid or unenforceable by final and unappealable
judgment of the court having jurisdiction over the matter and persons, such
provisions shall be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision, its
application in other circumstances, or the remaining provisions of this
Guaranty.

21. Applicable Law; Jurisdiction and Venue.

(a) LENDER HAS OFFICES IN THE STATE OF NEW YORK AND THE PROCEEDS OF THE LOAN
DELIVERED PURSUANT HERETO WERE DISBURSED FROM THE STATE OF NEW YORK (“GOVERNING
STATE”), WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE
PARTIES AND TO THE UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS,
INCLUDING, WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF
CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS GUARANTY, THE NOTE AND THE OTHER
LOAN DOCUMENTS AND THE OBLIGATIONS ARISING HEREUNDER AND THEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAWS) AND ANY APPLICABLE LAW OF THE UNITED STATES OF
AMERICA, EXCEPT THAT AT ALL TIMES THE PROVISIONS FOR THE CREATION, PERFECTION,
AND ENFORCEMENT OF THE LIEN AND SECURITY INTEREST CREATED PURSUANT TO THE LOAN
DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED ACCORDING TO THE LAW OF THE STATE
IN WHICH THE PROPERTY IS LOCATED, IT BEING UNDERSTOOD THAT, TO THE FULLEST
EXTENT PERMITTED BY THE LAW OF SUCH STATE, THE LAW OF THE STATE OF NEW YORK
SHALL GOVERN THE CONSTRUCTION, VALIDITY AND ENFORCEABILITY OF ALL LOAN DOCUMENTS
AND ALL OF THE OBLIGATIONS ARISING HEREUNDER OR THEREUNDER. TO THE FULLEST
EXTENT PERMITTED BY LAW, GUARANTOR HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES
ANY CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS
GUARANTY, THE NOTE AND THE OTHER LOAN DOCUMENTS, AND THIS GUARANTY, THE NOTE AND
THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW.

 

12



--------------------------------------------------------------------------------

(b) ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR GUARANTOR ARISING OUT
OF OR RELATING TO THIS GUARANTY OR THE OTHER LOAN DOCUMENTS (“ACTION”) MAY AT
LENDER’S OPTION BE INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE CITY OF NEW
YORK, COUNTY OF NEW YORK, PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW AND GUARANTOR WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR
HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH ACTION,
AND GUARANTOR HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT
IN ANY ACTION. GUARANTOR DOES HEREBY DESIGNATE AND APPOINT:

RICHARD L. YELLEN & ASSOCIATES, LLP

111 BROADWAY, 11TH FLOOR

NEW YORK, NEW YORK 10006

PH (212) 404-6988

FX (212) 404-7857

AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH ACTION IN ANY FEDERAL OR STATE
COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF PROCESS UPON SAID AGENT
AT SAID ADDRESS AND WRITTEN NOTICE OF SAID SERVICE MAILED OR DELIVERED TO
GUARANTOR IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN EVERY RESPECT
EFFECTIVE SERVICE OF PROCESS UPON GUARANTOR IN ANY SUCH ACTION IN THE STATE OF
NEW YORK. GUARANTOR (I) SHALL GIVE PROMPT NOTICE TO LENDER OF ANY CHANGED
ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER, (II) MAY AT ANY TIME AND FROM TIME TO
TIME DESIGNATE A SUBSTITUTE AUTHORIZED AGENT WITH AN OFFICE IN NEW YORK, NEW
YORK (WHICH SUBSTITUTE AGENT AND OFFICE SHALL BE DESIGNATED AS THE PERSON AND
ADDRESS FOR SERVICE OF PROCESS), AND (III) SHALL PROMPTLY DESIGNATE SUCH A
SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES TO HAVE AN OFFICE IN NEW YORK, NEW
YORK OR IS DISSOLVED WITHOUT LEAVING A SUCCESSOR.

22. OFAC. Guarantor hereby represents, warrants and covenants that Guarantor is
not (nor will be) a person with whom Lender is restricted from doing business
under regulations of the Office of Foreign Asset Control (“OFAC”) of the
Department of the Treasury of the United States of America (including, those
Persons named on OFAC’s Specially Designated and Blocked Persons list) or under
any statute, executive order (including, the September 24, 2001 Executive Order
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or Support Terrorism), or other governmental action and is not and
shall not engage in any dealings or transactions or otherwise be associated with
such persons. In addition, Guarantor hereby covenants to provide Lender with any
additional information that Lender deems necessary from time to time in order to
ensure compliance with all applicable laws concerning money laundering and
similar activities.

 

13



--------------------------------------------------------------------------------

23. Local Law Provisions. In the event of any inconsistencies between the terms
and conditions of this Section and any other terms and conditions of this
Guaranty (other than the terms and conditions of Section 24), the terms and
conditions of this Section shall be binding.

23.1 Additional Waivers. Section 9 is hereby modified by adding the following to
the end thereof: “Without limiting the generality, scope or meaning of any of
the foregoing or any other provision of this Guaranty, to the extent it is
determined that California law is applicable to this Guaranty:

(i) Guarantor hereby waives any and all benefits and defenses under California
Civil Code Section 2810 and agrees that by doing so Guarantor shall be liable
even if Borrower had no liability at the time of execution of the Note, the
Security Instrument or any other Loan Document, or thereafter ceases to be
liable. Guarantor hereby waives any and all benefits and defenses under
California Civil Code Section 2809 and agrees that by doing so Guarantor’s
liability may be larger in amount and more burdensome than that of Borrower.
Guarantor waives all rights to require Lender to pursue any other remedy it may
have against Borrower, or any member of Borrower, including any and all benefits
under California Civil Code Section 2845, 2849 and 2850. Guarantor further
waives any rights, defenses and benefits that may be derived from Sections 2787
to 2855, inclusive, of the California Civil Code or comparable provisions of the
laws of any other jurisdiction and further waives all other suretyship defenses
Guarantor would otherwise have under the laws of California or any other
jurisdiction.

(ii) Upon a default by Borrower, Lender in its sole discretion, without prior
notice to or consent of Guarantor, may elect to (A) foreclose either judicially
or nonjudicially against any real or personal property security it may hold for
the Loan, (B) accept a transfer of any such security in lieu of foreclosure,
(C) compromise or adjust the Loan or any part of it or make any other
accommodation with Borrower or (D) exercise any other remedy against Borrower or
any security. No such action by Lender shall release or limit the liability of
Guarantor, who shall remain liable under this Guaranty after the action, even if
the effect of the action is to deprive Guarantor of any subrogation rights,
rights of indemnity, or other rights to collect reimbursement from Borrower for
any sums paid to Lender, whether contractual or arising by operation of law or
otherwise. Guarantor expressly agrees that under no circumstances shall it be
deemed to have any right, title, interest or claim in or to any real or personal
property to be held by Lender or any third party after any foreclosure or
transfer in lieu of foreclosure of any security for the Loan.

(iii) Regardless of whether Guarantor may have made any payments to Lender,
Guarantor hereby waives (A) all rights of subrogation, indemnification,
contribution and any other rights to collect reimbursement from Borrower or any
other party for any sums paid to Lender, whether contractual or arising by
operation of law (including the United States Bankruptcy Code or any successor
or similar statute) or otherwise, (B) all rights to enforce any remedy that
Lender may have against Borrower and (C) all rights to participate in any
security now or later to be held by Lender for the Loan. The waivers given in
this subsection (C) shall be effective until the Loan has been paid and
performed in full.

 

14



--------------------------------------------------------------------------------

(iv) Guarantor waives all rights and defenses arising out of an election of
remedies by Lender, even though that election of remedies, such as a nonjudicial
foreclosure with respect to security for a guarantied obligation, has destroyed
Guarantor’s rights of subrogation and reimbursement against Borrower by
operation of Section 580d of the California Code of Civil Procedure or
otherwise. Guarantor further waives any right to a fair value hearing under
California Code of Civil Procedure Section 580a, or any other similar law, to
determine the size of any deficiency owing (for which Guarantor would be liable
hereunder) following a non-judicial foreclosure sale.

(v) Without limiting the foregoing or anything else contained in this Guaranty,
Guarantor waives all rights and defenses that Guarantor may have because the
Loan is secured by real property. This means, among other things:

(1) that Lender may collect from Guarantor without first foreclosing on any real
or personal property collateral pledged by Borrower; and

(2) if Lender forecloses on any real property collateral pledged by Borrower:
(x) the amount of the Loan may be reduced only by the price for which that
collateral is sold at the foreclosure sale, even if the collateral is worth more
than the sale price; and (y) Lender may collect from Guarantor even if Lender,
by foreclosing on the real property collateral, has destroyed any right
Guarantor may have to collect from Borrower.

This subsection (v) is an unconditional and irrevocable waiver of any rights and
defenses Guarantor may have because the Loan is secured by real property. These
rights and defenses include, but are not limited to, any rights or defenses
based upon Sections 580a, 580b, 580d, or 726 of the California Code of Civil
Procedure.

(vi) Guarantor waives all rights and defenses arising out of any failure of the
Lender to disclose to the Guarantor any information relating to the financial
condition, operations, properties or prospects of Borrower now or in the future
known to the Lender (Guarantor waiving any duty on the part of the Lender to
disclose such information).

(vii) Guarantor waives all rights and defenses, if any, now or hereafter arising
under the laws of the State of New York, which are the same as or similar to the
rights and defenses waived as described above.

24. Additional Provisions. In the event of any inconsistencies between the terms
and conditions of this Section and any other terms and conditions of this
Guaranty, the terms and conditions of this Section shall be binding.

24.1 Guaranty of Liabilities. The first line of Section 2.1 is hereby modified
by inserting “, subject to the conditions set forth herein,” between
“guarantees” and “full”.

Section 2.1(a)(x) is hereby modified by deleting “.” from the end thereof and
substituting “; or” therefor.

 

15



--------------------------------------------------------------------------------

The following is hereby added as Section 2.1(a)(xi): “any failure by Borrower to
pay the Northgate Condemnation Deficiency (as defined in the Loan Agreement) to
Lender.”

The second line of Section 2.1(b)(D) is hereby modified by inserting “during
ordinary business hours following any notice that may be required under the Loan
Agreement” between “Property” and “, fails”.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Guarantor has executed or caused this Guaranty to be
executed effective as of the day and year first above written.

 

Guarantor:    

TNP STRATEGIC RETAIL TRUST, INC., a

Maryland corporation

      By:  

/s/ James Wolford

      Name: James Wolford       Title: CFO

SIGNATURE PAGE TO GUARANTY AGREEMENT